DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10-11, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avantaggiati et al. (U.S. Publication No. 2020/0186448) in view of Rosenthal et al. (U.S. Publication No. 2009/0128379).

Regarding claim 1. Avantaggiati teaches:
(See para[0002]. Digital systems involving processing of sampled data.), the method comprising the steps of:
operating the digital sensor to provide the digital sensor output signal with a first sample rate (See Figure 1 and para[0050]. MEMS configured to generate a stream of samples at a first sampling rate.), and
operating the processor arrangement to provide a processor output signal with a second sample rate (See Figure 1; para[0004]; and para[0050]. The target value of the second sampling rate. A data processing system configured to accept a stream of samples at a second sampling rate.).
Avantaggiati does not explicitly teaches the language of:
wherein the second sample rate is an integer multiple of the first sample rate.
Nevertheless Rosenthal teaches:
wherein the second sample rate is an integer multiple of the first sample rate (See para[0006]. A process called interpolation may be used when the sampling rate of the output is intended to be an integer multiple higher than the sampling rate of the input signal.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Avantaggiati wherein the second sample rate is an integer multiple of the first sample rate such as that of Rosenthal. Avantaggiati and Rosenthal are analogous to the instant application, as all of the references are directed to the same field of endeavor of sample rate 

Regarding claim 4. Avantaggiati teaches:
The method of claim 1, 
wherein the processor arrangement further comprises a single processor (See Figure 1; and para[0051]. System data processing 3.), the method further comprising the steps of: 
processing the digital sensor output signal (See Figure 1; and para[0054]. Processing is performed on the stream of data received from the MEMES.); and 
synchronizing the second sample rate with the first sample rate with the single processor (See para[0070] and para[0072]. Synchronization. Resynchronized output signal.).

Regarding claim 10. Avantaggiati teaches:
The method of claim 1, 
further comprising the step of interpolating the processor output signal using at least one of sampling of the processor output signal (See para[0003]. convert sampled data from a first sampling rate to a second sampling rate by upsampling to a higher sampling rate that is a multiple of both the first and second sampling rates.).

Regarding claim 11. Avantaggiati teaches:
(See para[0002]. Digital systems involving processing of sampled data.), wherein: 
the digital sensor is further configured to provide the digital sensor output signal with a first sample rate (See Figure 1 and para[0050]. MEMS configured to generate a stream of samples at a first sampling rate.), and 
the processor arrangement is further configured to provide the processor output signal with a second sample rate (See Figure 1; para[0004]; and para[0050]. The target value of the second sampling rate. A data processing system configured to accept a stream of samples at a second sampling rate.).
Avantaggiati does not explicitly teaches the language of:
wherein the second sample rate is an integer multiple of the first sample rate.
Nevertheless Rosenthal teaches:
wherein the second sample rate is an integer multiple of the first sample rate (See para[0006]. A process called interpolation may be used when the sampling rate of the output is intended to be an integer multiple higher than the sampling rate of the input signal.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Avantaggiati wherein the second sample rate is an integer multiple of the first sample rate such as that of Rosenthal. Avantaggiati and Rosenthal are analogous to the instant application, as all of the references are directed to the same field of endeavor of sample rate conversion. One of ordinary skill would have been motivated to modify Avantaggiati, 

Regarding claim 14. Avantaggiati teaches:
The system of claim 11, 
wherein the processor arrangement comprises a single processor (See Figure 1; and para[0051]. System data processing 3.), 
the single processor configured to process the digital sensor output signal (See Figure 1; and para[0054]. Processing is performed on the stream of data received from the MEMES.) and 
to synchronize the second sample rate with the first sample rate with the single processor (See para[0070] and para[0072]. Synchronization. Resynchronized output signal.).

Regarding claim 20. Avantaggiati teaches
The system of claim 11, 
wherein the processor arrangement is further configured to interpolate the processor output signal, interpolating the processor output signal using at least one of sampling and low-pass filtering of the processor output signal (See para[0003]. convert sampled data from a first sampling rate to a second sampling rate by upsampling to a higher sampling rate that is a multiple of both the first and second sampling rates.).

Claims 2-3, 8-9, 12-13, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avantaggiati et al. (U.S. Publication No. 2020/0186448) in view of Rosenthal et al. (U.S. Publication No. 2009/0128379) as applied to claim 1 and 11 above, and further in view of Kawakami et al. (U.S. Publication No. 2013/0096812).

Regarding claim 2. Avantaggiati and Rosenthal are silent as to the language of:
The method of claim 1, 
further comprising the steps of: 
generating a trigger signal that triggers processing of the digital sensor output signal when a new sample of the digital sensor output signal is available, and 
inputting the new sample of the digital sensor output signal into the processor arrangement for processing of the digital sensor output signal.
Nevertheless Kawakami teaches:
generating a trigger signal that triggers processing of the digital sensor output signal when a new sample of the digital sensor output signal is available (See Fig. 1; Fig. 2; para[0023]; and para[0035]-para[0036]. At S115, the arithmetic circuit 10 calculates output data value D.sub.OUT.), and 
inputting the new sample of the digital sensor output signal into the processor arrangement for processing of the digital sensor output signal (See Fig. 1; para[0023]-para[0025]. An arithmetic circuit (AC) 10 acquires the sensor signal stored in the RAM 9 at a timing based on a trigger signal transmitted from a trigger generation circuit (TGC) 11.).
(See para[0007]). One of ordinary skill would have been motivated to modify Avantaggiati and Rosenthal, because using the known technique of using a trigger signal to process data when a new sample is available would help to decrease the amount of data stored in RAM, as recognized by Kawakami.

Regarding claim 3. Avantaggiati and Rosenthal are silent as to the language of:
The method of claim 2, 
further comprising the step of: 
delaying the trigger signal that triggers processing of the digital sensor output signal when a new sample of the digital sensor output signal is available.
Nevertheless Kawakami teaches:
delaying the trigger signal that triggers processing of the digital sensor output signal when a new sample of the digital sensor output signal is available (See para[0025]. The trigger generation circuit 11 generates a trigger signal S4 (pulse signal shown as trigger signal in FIG. 4) which has a rising edge after a delay time T.sub.F of the digital filter 8.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Avantaggiati and Rosenthal by delaying the trigger signal that triggers processing of the digital sensor output signal when a new sample of the digital sensor output signal is available such as that of Kawakami. Avantaggiati, Rosenthal and Kawakami are analogous to the instant application, as all of the references are directed to the same field of endeavor of sensor signal processing. Kawakami teaches, “when a filtering process is performed for removing noise, a delay time due to the filtering process (hereafter, a filer delay time) is generated.” (See para[0003]). One of ordinary skill would have been motivated to modify Avantaggiati and Rosenthal, because using the known technique of adding a delay to the trigger signal would help to compensate for the delay time due to the filtering process, as recognized by Kawakami.

Regarding claim 8. Avantaggiati and Rosenthal are silent as to the language of:
The method of claim 1, 
further comprising the step of compensating delays occurring before processing of the digital output signal according to the algorithm.
Nevertheless Kawakami teaches:
further comprising the step of compensating delays occurring before processing of the digital output signal according to the algorithm (See para[0010] and para[0045]. Generates a data acquisition timing signal by compensating the signal synchronized with the crank angle with a delay time of the filter. Phase delay compensation).
(See para[0003]). One of ordinary skill would have been motivated to modify Avantaggiati and Rosenthal, because using the known technique compensating delays would help to compensate for the delay time due to the filtering process, as recognized by Kawakami.  

Regarding claim 9. Avantaggiati and Rosenthal are silent as to the language of:
The method of claim 8, 
wherein the step of compensating the delays is based on a fixed compensation scheme.
Nevertheless Kawakami teaches:
wherein the step of compensating the delays is based on a fixed compensation scheme (See Fig. 2; para[0022]; para[0042]. Each time the RAM 9 receives the digital sensor signal S2, the digital sensor signal S2 is stored in the RAMa and a data value stored in the RAMa is transmitted to the RAMb.). (Examiner Note: Applicant’s Specification defines a “fixed timing scheme” by example “the sensor data decode is performed in the 6th slot and the algorithm-processing is performed in the 7th slot” (See para[0036]). The method disclosed by Kawakami also follows a fixed scheme where data is first stored in RAMa and then moved to RAMb.)
(See para[0007]). One of ordinary skill would have been motivated to modify Avantaggiati and Rosenthal, because using the known technique of a fixed compensation scheme would help to decrease the amount of data stored in RAM, as recognized by Kawakami.

Regarding claim 12. Avantaggiati and Rosenthal are silent as to the language of:
The system of claim 11, 
wherein the processor arrangement is further configured to: 
receive a trigger signal that triggers processing of the digital sensor output signal when a new sample of the digital sensor output signal is available, and 
input the new sample of the digital sensor output signal into the processor arrangement for processing of the digital sensor output signal.
Nevertheless Kawakami teaches:
wherein the processor arrangement is further configured to: 
receive a trigger signal that triggers processing of the digital sensor output signal when a new sample of the digital sensor output signal is available (See Fig. 1; Fig. 2; para[0023]; and para[0035]-para[0036]. At S115, the arithmetic circuit 10 calculates output data value D.sub.OUT.), and 
input the new sample of the digital sensor output signal into the processor arrangement for processing of the digital sensor output signal (See Fig. 1; para[0023]-para[0025]. An arithmetic circuit (AC) 10 acquires the sensor signal stored in the RAM 9 at a timing based on a trigger signal transmitted from a trigger generation circuit (TGC) 11.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Avantaggiati and Rosenthal to receive a trigger signal that triggers processing of the digital sensor output signal when a new sample of the digital sensor output signal is available, and input the new sample of the digital sensor output signal into the processor arrangement for processing of the digital sensor output signal such as that of Kawakami. Avantaggiati, Rosenthal and Kawakami are analogous to the instant application, as all of the references are directed to the same field of endeavor of sensor signal processing. Kawakami teaches, “Because the huge amount of data has to be stored in the RAM, a storage capacity of the RAM is huge and a cost increases” (See para[0007]). One of ordinary skill would have been motivated to modify Avantaggiati and Rosenthal, because using the known technique of using a trigger signal to process data when a new sample is available would help to decrease the amount of data stored in RAM, as recognized by Kawakami.

Regarding claim 13. Avantaggiati and Rosenthal are silent as to the language of:
The system of claim 12, 
wherein the processor arrangement is further configured to: 

Nevertheless Kawakami teaches:
delay the trigger signal that triggers processing of the digital sensor output signal when a new sample of the digital sensor output signal is available (See para[0025]. The trigger generation circuit 11 generates a trigger signal S4 (pulse signal shown as trigger signal in FIG. 4) which has a rising edge after a delay time T.sub.F of the digital filter 8.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Avantaggiati and Rosenthal to delay the trigger signal that triggers processing of the digital sensor output signal when a new sample of the digital sensor output signal is available such as that of Kawakami. Avantaggiati, Rosenthal and Kawakami are analogous to the instant application, as all of the references are directed to the same field of endeavor of sensor signal processing. Kawakami teaches, “when a filtering process is performed for removing noise, a delay time due to the filtering process (hereafter, a filer delay time) is generated.” (See para[0003]). One of ordinary skill would have been motivated to modify Avantaggiati and Rosenthal, because using the known technique of adding a delay to the trigger signal would help to compensate for the delay time due to the filtering process, as recognized by Kawakami.

Regarding claim 18. Avantaggiati and Rosenthal are silent as to the language of:
The system of claim 11, 
wherein the processor arrangement is further configured to compensate delays occurring before processing of the digital output signal according to the algorithm.

wherein the processor arrangement is further configured to compensate delays occurring before processing of the digital output signal according to the algorithm (See para[0010] and para[0045]. Generates a data acquisition timing signal by compensating the signal synchronized with the crank angle with a delay time of the filter. Phase delay compensation).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Avantaggiati and Rosenthal wherein the processor arrangement is further configured to compensate delays occurring before processing of the digital output signal according to the algorithm such as that of Kawakami. Avantaggiati, Rosenthal and Kawakami are analogous to the instant application, as all of the references are directed to the same field of endeavor of sensor signal processing. Kawakami teaches, “when a filtering process is performed for removing noise, a delay time due to the filtering process (hereafter, a filer delay time) is generated.” (See para[0003]). One of ordinary skill would have been motivated to modify Avantaggiati and Rosenthal, because using the known technique compensating delays would help to compensate for the delay time due to the filtering process, as recognized by Kawakami.

Regarding claim 19. Avantaggiati and Rosenthal are silent as to the language of:
The system of claim 18, 
wherein compensating the delays is based on a fixed compensation scheme.
Nevertheless Kawakami teaches:
(See Fig. 2; para[0022]; para[0042]. Each time the RAM 9 receives the digital sensor signal S2, the digital sensor signal S2 is stored in the RAMa and a data value stored in the RAMa is transmitted to the RAMb.). (Examiner Note: Applicant’s Specification defines a “fixed timing scheme” by example “the sensor data decode is performed in the 6th slot and the algorithm-processing is performed in the 7th slot” (See para[0036]). The method disclosed by Kawakami also follows a fixed scheme where data is first stored in RAMa and then moved to RAMb.)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Avantaggiati and Rosenthal wherein compensating the delays is based on a fixed compensation scheme such as that of Kawakami. Avantaggiati, Rosenthal and Kawakami are analogous to the instant application, as all of the references are directed to the same field of endeavor of sensor signal processing. Kawakami teaches, “Because the huge amount of data has to be stored in the RAM, a storage capacity of the RAM is huge and a cost increases” (See para[0007]). One of ordinary skill would have been motivated to modify Avantaggiati and Rosenthal, because using the known technique of a fixed compensation scheme would help to decrease the amount of data stored in RAM, as recognized by Kawakami.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avantaggiati et al. (U.S. Publication No. 2020/0186448) in view of Rosenthal et al. (U.S. Publication No. 2009/0128379) as applied to claim 1 and 11 above, and further in view of Pitigoi-Aron et al. (W.O. Publication No. 2017/070588).

Regarding claim 5. Avantaggiati teaches:
The method of claim 1, 
processing the digital sensor output signal with the main processor (See Figure 1; and para[0051]. System data processing 3.); and 
Avantaggiati and Rosenthal are silent as to the language of:
wherein the processor arrangement further comprises a main processor and a host processor, the method further comprising the steps of:
synchronizing the second sample rate with the first sample rate with the host processor.
Nevertheless Pitigoi-Aron teaches:
wherein the processor arrangement further comprises a main processor and a host processor (See para[0003]. Host controller. Slave unit.), the method further comprising the steps of: 
synchronizing the second sample rate with the first sample rate with the host processor (See para[0008]. The synchronization message configured to be transmitted from a host controller to a sensor on a transport medium.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Avantaggiati and Rosenthal wherein the processor arrangement further comprises a main processor and a host processor, the method further comprising the steps of: synchronizing the second sample rate with the first sample rate with the host processor such as that of Pitigoi-Aron. Avantaggiati, Rosenthal and Pitigoi-Aron are analogous to the instant application, as all of the references are directed to the same field of endeavor of sensor signal processing. Pitigoi-Aron teaches, “The synchronous method is more energy efficient in a device (See para[0004]). One of ordinary skill would have been motivated to modify Avantaggiati and Rosenthal, because combining a main and a host would be more energy efficient as data transfers from multiple sensor could be consolidated in to a single transfer session, as recognized by Pitigoi-Aron.

Regarding claim 15. Avantaggiati teaches:
The system of claim 11,
the main processor configured to process the digital sensor output signal (See Figure 1; and para[0051]. System data processing 3.).
Avantaggiati and Rosenthal are silent as to the language of:
wherein the processor arrangement comprises a main processor and a host processor, and the host processor configured to synchronize the second sample rate with the first sample rate.
Nevertheless Pitigoi-Aron teaches:
wherein the processor arrangement comprises a main processor and a host processor (See para[0003]. Host controller. Slave unit.), the main processor configured to process the digital sensor output signal and the host processor configured to synchronize the second sample rate with the first sample rate (See para[0008]. The synchronization message configured to be transmitted from a host controller to a sensor on a transport medium.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Avantaggiati and Rosenthal wherein the processor arrangement comprises a main (See para[0004]). One of ordinary skill would have been motivated to modify Avantaggiati and Rosenthal, because combining a main and a host would be more energy efficient as data transfers from multiple sensor could be consolidated in to a single transfer session, as recognized by Pitigoi-Aron.

Claims 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avantaggiati et al. (U.S. Publication No. 2020/0186448) in view of Rosenthal et al. (U.S. Publication No. 2009/0128379) as applied to claims 1 and 11 above, and further in view of Kong et al. (U.S. Publication No. 2010/0057228).

Regarding claim 6. Avantaggiati and Rosenthal are silent as to the language of:
The method of claim 1, 
wherein the digital sensor signal is a data stream including data from the digital sensor, the method further comprising the step of decoding the data of the data stream from the digital sensor.
Nevertheless Kong teaches:
(See Fig. 1; para[0005] and para[0024]. The DSP 154 may encode, decode, modulate, demodulate, encrypt, and/or decrypt audio signals.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Avantaggiati and Rosenthal wherein the digital sensor signal is a data stream including data from the digital sensor, the method further comprising the step of decoding the data of the data stream from the digital sensor such as that of Kong. Avantaggiati, Rosenthal and Kong are analogous to the instant application, as all of the reference are directed to the same field of endeavor of sensor signal processing. Kong teaches, “In audio applications, systems that provide audio interface and processing capabilities may be required to support duplex operations, which may comprise the ability to collect audio information through a sensor, microphone, or other type of input device while at the same time being able to drive a speaker, earpiece of other type of output device with processed audio signal” (See para[0005]). One of ordinary skill would have been motivated to modify Avantaggiati and Rosenthal, because using the known technique of decoding the data from a data stream would allow for duplex operations between a sensor and an output device, as recognized by Kong.
	
Regarding claim 7. Avantaggiati and Rosenthal are silent as to the language of:
The method of claim 6, 

Nevertheless Kong teaches:
wherein the data from the digital sensor are of a predefined data type and the step of decoding is performed immediately upon receipt of the data stream from the digital sensor by the processor arrangement (See Fig. 1; Fig. 2; para[0024]; and para[0099]. Exemplary types of audio input devices may comprise analog microphones, digital microphones, and stereo line-in. The DSP 154 may encode, decode, modulate, demodulate, encrypt, and/or decrypt audio signals.). (Examiner Note: Kong makes no mention of the system having to wait a time period before it is able to decode the data stream.)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Avantaggiati and Rosenthal wherein the data from the digital sensor are of a predefined data type and the step of decoding is performed immediately upon receipt of the data stream from the digital sensor by the processor arrangement such as that of Kong. Avantaggiati, Rosenthal and Kong are analogous to the instant application, as all of the reference are directed to the same field of endeavor of sensor signal processing. Kong teaches, “In audio applications, systems that provide audio interface and processing capabilities may be required to support duplex operations, which may comprise the ability to collect audio information through a sensor, microphone, or other type of input device while at the same time being able to drive a speaker, earpiece of other type of output device with processed audio signal” (See para[0005]). One of ordinary skill would have been motivated to modify Avantaggiati and Rosenthal, 

Regarding claim 16. Avantaggiati and Rosenthal are silent as to the language of:
The system of claim 11, 
wherein the digital sensor output signal is a data stream including data from the digital sensor, the method further comprising decoding the data of the data stream from the digital sensor.
Nevertheless Kong teaches:
wherein the digital sensor output signal is a data stream including data from the digital sensor, the method further comprising decoding the data of the data stream from the digital sensor (See Fig. 1; para[0005] and para[0024]. The DSP 154 may encode, decode, modulate, demodulate, encrypt, and/or decrypt audio signals.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Avantaggiati and Rosenthal wherein the digital sensor output signal is a data stream including data from the digital sensor, the method further comprising decoding the data of the data stream from the digital sensor such as that of Kong. Avantaggiati, Rosenthal and Kong are analogous to the instant application, as all of the reference are directed to the same field of endeavor of sensor signal processing. Kong teaches, “In audio applications, systems that provide audio interface and processing capabilities may be required to support duplex operations, which may comprise the ability to collect audio information through a sensor, microphone, or other type of input device while at the same time being able to drive a speaker, (See para[0005]). One of ordinary skill would have been motivated to modify Avantaggiati and Rosenthal, because using the known technique of decoding the data from a data stream would allow for duplex operations between a sensor and an output device, as recognized by Kong.

Regarding claim 17. Avantaggiati and Rosenthal are silent as to the language of:
The system of claim 16, 
wherein the data from the digital sensor are of a predefined data type and decoding is performed immediately upon receipt of the data stream from the digital sensor by the processor arrangement.
Nevertheless Kong teaches:
wherein the data from the digital sensor are of a predefined data type and decoding is performed immediately upon receipt of the data stream from the digital sensor by the processor arrangement (See Fig. 1; Fig. 2; para[0024]; and para[0099]. Exemplary types of audio input devices may comprise analog microphones, digital microphones, and stereo line-in. The DSP 154 may encode, decode, modulate, demodulate, encrypt, and/or decrypt audio signals.). (Examiner Note: Kong makes no mention of the system having to wait a time period before it is able to decode the data stream.)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Avantaggiati and Rosenthal wherein the data from the digital sensor are of a predefined data type and decoding is performed immediately upon receipt of the data stream from the digital sensor by the processor arrangement such as that of Kong. Avantaggiati, Rosenthal and (See para[0005]). One of ordinary skill would have been motivated to modify Avantaggiati and Rosenthal, because using the known technique of decoding the data from a data stream would allow for duplex operations between a sensor and an output device, as recognized by Kong.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551.  The examiner can normally be reached on Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CARTER W FERRELL/             Examiner, Art Unit 2863   

/YOSHIHISA ISHIZUKA/             Primary Examiner, Art Unit 2863